                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                        CIVIL ACTION NO. 3:19-CV-00296-DSC


 DORIS KNOX,                                     )
                                                 )
                   Plaintiff,                    )
                                                 )
 v.                                              )                     ORDER
                                                 )
 RUBY TUESDAY INC.,                              )
                                                 )
                  Defendant.                     )



       THIS MATTER is before the Court on “Defendant’s Motion for Sanctions,” Doc. 19,

filed August 10, 2020 and “Defendant’s Partial Withdrawal of Its Motion for Sanctions,” Doc. 25,

filed August 27, 2020.


       The Court has carefully examined the record, the parties’ arguments and the applicable

authorities. For the reasons set forth therein, the Defendant’s Motion for Sanctions will be granted

in part and Defendant’s Partial Withdrawal of Its Motion for Sanctions will be granted in part.


       Courts generally have broad discretion in imposing sanctions under Rule 37 of the Federal

Rules of Civil Procedure. National Hockey League v. Metropolitan Hockey Club, Inc., 427 U.S.

639 (1976). For the reasons stated in Defendant’s Motion and supporting brief, the Court finds

that sanctions are warranted here based upon Plaintiff’s continued failure to comply with this

Court’s Order. The Court warns Plaintiff that continued failure to comply fully with any of

the Court’s Orders, the Local Rules, or the Rules of Civil Procedure may result in the further

imposition of sanctions, including dismissal of the Complaint with prejudice.




         Case 3:19-cv-00296-DSC Document 26 Filed 09/09/20 Page 1 of 2
       NOW THEREFORE IT IS ORDERED:


       1. “Defendant’s Motion for Sanctions,” Doc. 19, and “Defendant’s Partial Withdrawal of

Its Motion for Sanctions,” Doc. 25, are GRANTED IN PART. Plaintiff is ordered to pay

Defendant the reasonable attorney’s fees and costs incurred in obtaining this Order, such amounts

to be determined by the Court after reviewing an affidavit submitted by Defendant's counsel within

seven calendar days of this Order.


       2. Within thirty calendar days from the date of this Order, Plaintiff shall file complete and

verified supplemental responses without objection to Interrogatories 8, 9, 15, 16, 17 and 19, and

Requests for Production A, C, D, L, M, R, S, T and U.


       3.       The Clerk is directed to send copies of this Order to counsel for the parties.


       SO ORDERED.



                                         Signed: September 9, 2020




            Case 3:19-cv-00296-DSC Document 26 Filed 09/09/20 Page 2 of 2
